DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the 16/769,959 application filed June 4, 2020, which is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending and have been fully considered.

Claim Objections
Claims 1-10 are objected to because of the following informalities: the present Office practice is to insist that each claim must be the object of a sentence starting with "I (or we) claim," "The invention claimed is" (or the equivalent).” See MPEP 608.01(m)   Note that none of the current claims are sentences. Further, note that step a) in instant claim 2 appears to recite “is” instead of “in dry toluene.”  Also, step d) recites “drying the resultant powder oven to obtain grafted hydrophobic solid acid catalyst.”  It appears that the drying step should be amended to recite “drying the resultant powder in an oven to obtain…”  Step c) of instant claim 2 recites “from” instead of “form.”  Claim 5 recites “with constantly removing the water formed by azeotropic distillation…”  Water is not formed by azeotropic distillation but rather removed by the same.  The claim as currently recited implies the former rather than the latter.  Also, in step b) of claim 5, mononitrobenzenes are not afforded.  Said compound may be created or formed, but not afforded.  Appropriate correction is required.

Claim Interpretation
Applicant is reminded that “[f]eatures of an apparatus may be recited either structurally or functionally. [In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997). See also MPEP § 2173.05(g)]. If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima facie case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus [In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432].  In the instant case, claim 1 recites “[a] grafted hydrophobic solid acid 3/SiO2 catalyst for nitration of benzene.”  The phrase “for nitration of benzene” appears to be a functional limitation where a “claim term is functional when it recites a feature ‘by what it does rather than by what it is’” [In re Swinehart, 439 F.2d 210, 212, 169 USPQ 226, 229].  The limitation recites what the catalyst does: converts benzene to compounds such as nitrobenzene.  It does not appear that the functional limitation is an inherent characteristic; i.e., there is no structure implied by the functional limitation.  Therefore, since “[a] claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim” [Ex parte Masham, 2 USPQ2d 1647], the limitation “for nitration of benzene” has been interpreted as a recitation with respect to the manner in which the claimed catalyst is intended to be employed and does not differentiate the claimed catalyst from a prior art composition having the same composition and/or structural limitations.
Applicant is reminded that “[u]nder a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms. The words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification” [In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322].  In the instant case, a grafted hydrophobic solid acid WO3/SiO2 catalyst has been interpreted as a WO3/SiO2 composition that undergoes “a) dispersing WO3/SiO2 catalyst in a solvent; b) adding organosilane…to the mixture of step a); c) heating the resultant mixture with constant mixing to obtain a powder form; and d) drying the resultant powder to obtain grafted hydrophobic solid acid catalyst” [see page 3 of the instant specification].


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “[t]he grafted hydrophobic solid acid catalyst as claimed in claim 1, wherein the catalyst is post grafted with organosilane selected from C2 to C10 alkyl trialkoxysilane…”  Grafting appears to comprise: a) dispersing WO3/SiO2 catalyst in a solvent; b) adding organosilane…to the mixture of step a); c) heating the resultant mixture with constant mixing to obtain a powder form; and d) drying the resultant powder oven to obtain grafted hydrophobic solid acid catalyst” [see page 3 of the instant specification].  Therefore, it is not clear if claim 2 requires one or two additions of an organosilane compound to WO3/SiO2.  The same issue applies to claim 7.
Claim 3 recites the limitation "the reaction mixture" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.  Further, it is not clear if there is a reaction taking place or a physical change.  A reaction implies a chemical change.  However, the grafting may be a physical process.  Therefore, it is not clear if the mixture is a reaction mixture or not.  Consequently, the metes and bounds of the claimed invention cannot be determined.
Claim 5 recites the limitation "the period" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Instead, the limitation should recite “a period.”  See also “the reaction mixture in step a).  Said step should recite charging benzene and the catalyst to form “a reaction mixture.”

Claim 8 recites the limitation "the benzene" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "said reaction towards mononitrobenzene" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyanagi et al (US 2003/0193037 A1).
Koyanagi et al discloses “[a] surface-modified silica/tungsten oxide sol was obtained in the same manner as in Example 1, except that a silica/tungsten oxide water dispersion sol (weight ratio of SiO2/WO3:4, average particle size: 16 nm and solid content: 20% by weight) was used as a starting material, that 9.0 g of -methacryloxypropyl -trimethoxysilane was used in place of 8.4 g of -glycidoxypropyltrimethoxysilane…” [example 9, paragraph 0081].  Note that in addition to -methacryloxypropyl–trimethoxysilane “vinylsilane compounds such as vinyltrimethoxysilane, triethoxysilane, vinylmethyldimethoxysilane, vinylmethyldiethoxysilane and vinylphenyldimethoxysilane” [paragraph 0026] may be used, which vinylsilanes compounds may correspond to the alkyl trialkoxysilane compounds of the instant application.  The surface-modified silica/tungsten oxide solid in the sol (note that a sol is a colloid comprised of a solid in a continuous liquid medium) corresponds to the grafted hydrophobic solid acid WO3/SiO2 catalyst of instant claim 1.  Note that Koyanagi et al discloses “[p]articulates of an inorganic oxide…must generally have their surface rendered hydrophobic for obtaining an organic solvent dispersion thereof. Thus, generally, the surface of such particulates is modified” [paragraph 0002].  Further note the heating in Example 1 at 60o C and the teaching in paragraph 0043: “after the addition of a specified amount of surface modifying organic compound, the dispersion is heated at 50o C. or higher temperatures, preferably, 60o C. or higher temperatures.”  Also, note the drying in a rotary evaporator [paragraph 0046].  Said process steps of Koyanagi et al correspond to the grafting discussed above.

Allowable Subject Matter
Claims 3-4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to claim 3, Koyanagi et al clearly discloses dispersing silica/tungsten oxide in water [see again, Example 9: “a silica/tungsten oxide water dispersion sol… was used”], not dry toluene.  With respect to claim 5, Koyanagi et al is concerned with fillers for “coating material[s] or a hard coating agent[s]…Therefore, the inorganic compound sol of the present invention is useful as a filler to be blended in not only various coating materials and hard coating agents but also various resins. The inorganic compound sol is suitably .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548. The examiner can normally be reached Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772  
November 23, 2021